DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH CONNECTION LINES IN DISPLAY AREA CONNECTING DATA LINES TO PAD AREA”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2018/0204895 A1; hereinafter, “Lin”).
Regarding claims 1-20:
re claims 1 and 11, Lin discloses a display device comprising:
a substrate 24 (Figs. 3, 4 and [0043]) comprising a display area AA [0044] in which a display element 22 [0040] is arranged and a non-display area IA/24T (Fig. 3 and [0044, 0047] having a pad area outside the display area;
a first thin-film transistor 32 (Fig. 4 and [0056]) arranged in the display area and comprising a first semiconductor layer 70 and a first gate electrode 76 insulated from the first semiconductor layer;
a first voltage line 60/ELVSS (Figs. 3-4 and [0052]) which extends in a first direction (horizontal, see “ELVSS” in Fig. 6) on the first gate electrode 76 (Fig. 4);
a data line 86 [0057] apart from the first voltage line 60 and which extends in the first direction (horizontal, e.g., see the short, horizontal lines on the left side of “22” in Fig. 3);
connection lines D (see the vertical-horizontal-vertical lines D in Fig. 3) arranged in the display area AA (Fig. 3) and which connects the data line to a pad in the pad area (e.g., a pad for driver circuitry 20 in Fig. 3 and [0047]); and
	a conductive layer 91/90 (e.g., one of elements “90” in Fig. 4 and [0060]) arranged in a layer between the first voltage line 60 and the data line 86,
(for claim 1) wherein each of the connection lines D (Fig. 3) comprises a first portion (vertical portion of “D” in Fig. 3) and a second portion (horizontal portions of “D” in Fig. 3), the first portion extends in the first direction (vertical) and is arranged in a same layer as the data line (i.e., all layers are contained in layer 60, see Fig. 4), the second portion extends in a second direction (horizontal) crossing the first direction, and the first portion and the second portion are electrically connected to each other within the display area (see Fig. 3 and note in Fig. 31 and [0078], the horizontal and vertical portions of connection lines, D, are electrically connected within the display region, especially because of the curved corner);
(for claim 11) wherein the connection lines D (Fig. 3) are arranged in a same layer as the conductive layer (i.e., all layers are contained in layer 60, see Fig. 4) and each of the connection lines D comprises a first portion extending in the first direction and a second portion extending in a second direction crossing the first direction (see Fig. 3 and note in Fig. 31 and [0078], the horizontal and vertical portions of connection lines, D, are electrically connected within the display region, especially because of the curved corner);
re claims 2 and 12, the display device of claims 1 and 11, further comprising a second voltage line 91/90 (e.g., the other element “90” in Fig. 4 and [0060]) in a layer between the first gate electrode 76 and the first voltage line 60, wherein the second voltage line 91/90 extends in the second direction (horizontal, into the page as viewed in Fig. 4, and in Fig. 6, ELVSS has a horizontal portion) and overlaps the second portion of the connection lines D in a plan view (i.e., ELVSS overlaps all layers underneath);
re claims 3 and 13, the display device of claims 2 and 12, wherein the conductive layer 90 (Fig. 4) is electrically connected to the second voltage line 60 (ELVSS, see [0060]);
re claims 4 and 14, the display device of claims 2 and 12, further comprising:
a second thin-film transistor 30 (Fig. 2 and [0041]) comprising a second semiconductor layer and a second gate electrode insulated from the second semiconductor layer (inherent features of a TFT transistor);	
a node electrode A (Fig. 2 and [0041]) which electrically connects a first gate electrode (see gate of TFT 32 in Fig. 2) of the first thin-film transistor 32 to a first end (one of the source/drain) of the second semiconductor layer of the second thin-film transistor 30, and
the line from TFT 30 that is connected to “D” in Fig. 2) which electrically connects the second voltage line 60 (ELVSS in Fig. 2) to a second end (the other source/drain) of the second semiconductor layer of the second thin-film transistor 32 (Fig. 2, note: the TFTs are all eventually connected to ELVDD and ELVSS; accordingly, the second voltage line, ELVSS, is electrically connected to the connection electrode of TFT 32);
re claims 5 and 15, the display device of claims 2 and 12, further comprising an electrode layer 58/58P (Fig. 4 and [0052]) located on and overlapping the first gate electrode 76, and arranged in a same layer as the second voltage line 90;
re claims 6 and 16, the display device of claims 5 and 15, wherein the first voltage line 60 is electrically connected to the electrode layer 58/58P (layer 58 is the anode [0057] and line 60 is the cathode [0052]; accordingly, they are electrically connected );
re claims 7 and 17, the display device of claims 1 and 11, further comprising: a first planarization layer between the first voltage line and the second portion of the connection lines; and
	a second planarization layer (either PLN1 or PLN2, because the current claim does not require the first and second planarization layer to be on different levels/layers) between the second portion and the first portion of the connection lines 86  (Fig. 4, i.e., both PLN1 and PLN2 are between the connection lines 86, especially from a top/plan view);
	re claims 8 and 18, the display device of claims 7 and 11, wherein the conductive layer 90/61 overlaps the first voltage line 60 in a plan view, and 
the first portion of the connection lines 60 overlaps the conductive layer 90/61 (in Fig. 6, the voltage line 60, ELVSS, is overlapped with the entire display area; accordingly, the conductive layer 90/61 overlaps with the first voltage line 60 and connection lines 86);
re claims 9 and 19, the display device of claims 1 and 11, wherein a part of the data line D overlaps the conductive layer 90/61 in a plan view (Fig. 4); and 
	re claims 10 and 20, the display device of claims 1 and 11, wherein each of the connection lines D further comprises a third portion (the lower vertical portion of “D” that is below the display area in Fig. 3) extending in the first direction (vertical) in [a region below] the display area AA and connected to the pad (i.e., all lines “D” connect to “20” in Fig 3), and the data line is connected to the first portion in [a region near the] the non-display area (i.e., in Fig. 4, the “short”, horizontal data lines on the left side of “22” are connected to the first portion of “D” in a region near the non-display area “IA”).
	Therefore, Lin anticipates claims 1-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices comprising voltage lines, connection lines, and data lines connected pad areas outside display areas in a manner having similarity to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892